Status of Claims
Claims 1 – 25, 27 – 38, & 53 – 54 were previously pending and subject to a final office action mailed 08/18/2020. Claims 1, 3, 6, 9, 10, 13, 21, 22, 25, & 29 were amended and claims 2, 5, 8, & 28 were cancelled in a reply filed 12/17/2020. Claims 1, 3 – 4, 6 – 7, 9 – 25, 27, 29 – 38, & 53 – 54 have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments
Applicant's arguments filed 12/17/2020 concerning the previous rejection under 35 USC 101 have been fully considered but they are not persuasive.

Applicant initially argues, with respect to the previous rejection under 35 USC 101, that "the Examiner’s analysis fails to follow the latest guidance," which stipulates that "the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. Consideration of 

Examiner respectfully disagrees, and initially notes that Applicant has not shown how the “Examiner’s analysis fails to follow the latest guidance.” As per Step 2A Prong 2, the recited judicial exception was found to lack integration into a practical application because the claimed invention does not pertain to an improvement in the functioning of a computer itself or any other technology for the following reasons. For example, the additional computer-related elements of “first terminal,” “second terminal,” “transportation call server,” “card issuer server,” and “payment agent server” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional element of “vehicle” is recited at a high level of generality and merely limits the field of use to the transportation reservations field. The functions of “transmit the vehicle assignment message,” “transmitting the call request,” “transmitting the first settlement request,” “receive a call request information,” “transmit the acceptance message,” “transmit the second settlement request,” “store an automatic payment information,” and “receiving the first settlement request” are mere extra-solution activity that is appended to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Furthermore, as stated in Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the Alice, 134 S. Ct. at 2355, 2357–59. In the instant claims, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., processing a transaction for a ride request). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. Because he claims are not directed to an improvement in the functionality of a computing device or other technology, there is no indication that the claims integrate the judicial exception into a practical application.

Applicant's arguments filed 12/17/2020 concerning the previous rejection under 35 USC 103 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 103, Applicant argues, on pp. 17 – 18, that the cited references fail to teach the limitation, “wherein the payment agent server is further configured to generate a second settlement request including the actual fare information and to transmit the second settlement request to a card issuer server for settlement of the payment of the transportation fare,” because "As a whole, Novak is an Uber-owned invention drawn to what is commonly known as “surge pricing.” However, there is only a single settlement request (at the “surge price”) in Novak, such that the disclosure that “The transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170” in paragraph [0044] of Novak is the only settlement request, not a second settlement request, as recited in amended claim 1, and thus fails to cure the admitted deficiencies of Magazinik and Buckman."

Examiner respectfully disagrees, and notes that Magazinik discloses "a first terminal configured to generate ...a first settlement request for a first settlement of a payment of a transportation fare" in at least [0014] - [0015], noting passenger mobile device 104, used by a user to request a ride from the taxi service (i.e., call request). Before the ride, .






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 4, 6 – 7, 9 – 25, 27, 29 – 38, & 53 – 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, in Claim 1: “generate a transportation call request and a first settlement request for a first settlement of a payment of a transportation fare,” “in response to receiving the transportation call request… generate a vehicle assignment message,” “transmit the vehicle assignment message,” “process the payment of the transportation fare using an actual fare information and the first settlement request, wherein the actual fare information is generated according to a service operation of the assigned vehicle,” “transmitting the call request …is performed after transmitting the first settlement request,” “receive a call request information,” “generate an acceptance message,” “transmit the acceptance message,” “the call request information is generated… based on the transportation call request,” “generate a second settlement request including the actual fare information and to transmit the second settlement request,” “payment of the transportation fare to be automatically processed,” and “comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request” / Claim 25: “transmitting a transportation call request… and a first settlement request for a first settlement of a payment of a transportation fare,” “receiving a vehicle assignment message,” “the vehicle assignment message indicating a vehicle has been assigned is generated …and transmitted,” “processes a payment of a transportation fare using an actual fare information and the first settlement request,” “the actual fare information is generated according to a service operation of the assigned vehicle,” “transmitting the call request… is performed after transmitting the first settlement request,” “receiving a call request information,” “generating an acceptance message,” “transmitting the acceptance message,” “generates a second settlement request including the actual fare information and transmits the second settlement 

	2A Prong 1: The limitations in Claim 1: “generate a transportation call request and a first settlement request for a first settlement of a payment of a transportation fare,” “in response to receiving the transportation call request… generate a vehicle assignment message,” “transmit the vehicle assignment message,” “process the payment of the transportation fare using an actual fare information and the first settlement request, wherein the actual fare information is generated according to a service operation of the assigned vehicle,” “transmitting the call request …is performed after transmitting the first settlement request,” “receive a call request information,” “generate an acceptance message,” “transmit the acceptance message,” “the call request information is generated… based on the transportation call request,” “generate a second settlement request including the actual fare information and to transmit the second settlement request,” “payment of the transportation fare to be automatically processed,” and “comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request” / Claim 25: “transmitting a transportation call request… and a first settlement request for a first settlement of a payment of a transportation fare,” “receiving a vehicle assignment message,” “the vehicle assignment message indicating a vehicle has been assigned is generated …and transmitted,” “processes a payment of a transportation fare using an actual fare information and the first settlement request,” “the actual fare information is generated according to a service operation of the assigned vehicle,” “transmitting the call request… is performed after transmitting the first settlement request,” “receiving a call request information,” “generating an acceptance message,” “transmitting the acceptance message,” “generates a second settlement request including the actual fare information and transmits the second settlement request,” “payment of transportation fare to be automatically processed,” and “comparing the user identification information with the stored automatic payment 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “first terminal,” “second terminal,” “transportation call server,” “card issuer server,” and “payment agent server” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional element of “vehicle” is recited at a high level of generality and merely limits the field of use to the transportation reservations field. The functions of “transmit the vehicle assignment message,” “transmitting the call request,” “transmitting the first settlement request,” “receive a call request information,” “transmit the acceptance message,” “transmit the second settlement request,” “store an automatic payment information,” and “receiving the first settlement request” are mere extra-solution activity that is appended to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “first terminal,” “transportation call server,” and “card issuer server,” “payment agent server” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional element of “vehicle” is recited at a high level of generality and merely limits the field of use to the transportation reservations field. The extra-solution activity of “transmit the vehicle assignment message,” “transmitting the call request,” “transmitting the first settlement request,” “receive a call request information,” “transmit the acceptance message,” “store an automatic payment information,” “transmit the second settlement request,” and “receiving the first settlement request” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network, Storing and retrieving information in memory, and Electronic recordkeeping), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 3 – 4, 6 – 7, 9 – 24, 27, 29 – 38, & 53 – 54 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “second terminal,” “transportation call server,” “card issuer server,” “first terminal,” and “payment agent server” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “area,” “departure location,” “destination location,” “driver,” and “vehicle” in dependent claims are recited at a high level of generality and merely limits the field of use to the transportation reservations field. The limitations of the claims do not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1, 3 – 4, 6 – 7, 9 – 12, 17 – 18, 20, 25, 27, 29 – 32, & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik et al. (US 20170052034 A1), in view of Buckman et al. (US 20150199664 A1), in view of Novak et al. (US 20130246207 A1).

As per claim 1, Magazinik discloses a transportation call service system comprising:

• a first terminal configured to generate a transportation call request and a first settlement request for a first settlement of a payment of a transportation fare (See [0014] – [0015], noting passenger mobile device 104, used by a user to request a ride from the taxi service (i.e., call request). Before the ride, the user may specify a method of payment to be used for the ride as per [0014], and as per [0024], [0048], & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride, which is interpreted as a settlement request, is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 302.);

• a transportation call server configured, in response to receiving the transportation call request from the first terminal, to generate a vehicle assignment message indicating the a vehicle that has been assigned and to transmit the vehicle assignment message to the first terminal (See [0017] & [0057], noting that “Once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request.”);

• a payment agent server configured to process the payment of the transportation fare using an actual fare information and the first settlement request, wherein the actual fare information is generated according to a service operation of the assigned vehicle (See [0059], noting that the server “may facilitate payment of the fare for the trip using 

Regarding the following limitations, Magazinik does not explicitly disclose, however Buckman does:

	• wherein the first settlement request comprises a request for prepayment of a pre- estimated fare (See at least [0027] – [0030] & Figs. 5A, noting that a user can perform “prepaying for the route,” which involves a request for pre-authorization of an estimated fare for the journey.) or a request for provisional approval of the pre-estimated fare.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Buckman in the invention of Magazinik / Novak / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Novak would predictably and advantageously “facilitate route planning… so that the user can pay for access to transportation services,” as evidenced by Buckman ([0018]).

Examiner’s note: Buckman additionally teaches the optional limitation:

	• wherein the first settlement request comprises… a request for provisional approval of a pre- estimated fare (See at least [0029], noting that a “server 106 generates and sends to each transportation service provider 104 preauthorization requests using the user's PAN or a token that maps to the PAN and the amount of the selected fare. In step 518, each transportation service provider 104 receives the preauthorization request.” In other words, the first settlement request, received by each transportation service provider, is a preauthorization request for an amount of a fare i.e., a request for provisional approval of a pre- estimated fare.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “mobile device 104” of Magazinik for the “server 106” of Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Buckman to the invention of Magazinik would predictably and advantageously “determine whether or not to allow the user of device 102 to access a given service,” as evidenced by Buckman ([0020]).

Magazinik, modified by Buckman, further discloses:

	• wherein transmitting the call request to the transportation call server is performed after transmitting the first settlement request to the payment agent server (See [0056], noting that when the passenger opens the app to request a ride, “passenger account data 316,” is received by the server containing payment information for the ride (i.e., a settlement request). Subsequently, “the passenger may then request a ride” i.e., payment information representing a settlement request is received before the call request.), and 



Regarding the following limitation, Magazinik does not appear to explicitly disclose, however Novak does:
	
	• wherein the payment agent server is further configured to generate a second settlement request including the actual fare information and to transmit the second settlement request to a card issuer server for settlement of the payment of the transportation fare (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account).” As per Fig. 1 & [0020], system 100, which includes transaction component 160, is implemented as a server. Thus, the server sends the settlement request to the credit card issuer for financial processing. Examiner’s note: This settlement request, generated by the server, is in addition to the first settlement request generated by the “first terminal” above, and is therefore interpreted as a “second settlement request.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Magazinik further discloses:

• wherein the payment agent server is further configured to store an automatic payment information to allow the payment of the transportation fare to be automatically processed in an automatic payment process (See [0048] & [0059], noting that stored passenger account data includes “payment information (e.g., credit card or bank account numbers and associated information)” for each user. Examiner’s note: The limitation “to allow the payment of the transportation fare to be automatically processed in an automatic payment process” is given little to no patentable weight, as the claimed method is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).), 

• wherein the first settlement request further comprises a user identification information, the payment agent server comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request (See [0014], noting that before the ride, the user may specify a method of payment to be used for the ride, and as per [0024], [0048], & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride (i.e., settlement request), is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 302.),

Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak would predictably and advantageously “dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service,” as evidenced by Novak ([0019]).

As per claim 3, Magazinik / Buckman / Novak discloses the limitations of claim 1. Magazinik further discloses:

• wherein the transportation call server transmits the vehicle assignment message to the first terminal in response to receiving the acceptance message from the second terminal ([0017] & [0057], the server relays an assignment message to the passenger device 104 after the driver has accepted.).

As per claim 4, Magazinik / Buckman / Novak discloses the limitations of claim 1. Magazinik further discloses:

• wherein the first terminal is further configured to transmit the transportation call request to the transportation call server and the first settlement request to the payment 

As per claim 6, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitations, Magazinik discloses wherein:

	• the first settlement request comprises a payment password generated by the first 3 terminal (See [0018], [0048] & [0056], noting that when the passenger opens the app, authentication information, including a password, is received by the server.).

Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:

	• the second settlement request comprises the actual fare information (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account).” The dynamically adjusted price is interpreted as actual fare information.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, 

As per claim 7, Magazinik / Buckman / Novak discloses the limitations of claim 6. Magazinik further discloses:

• wherein the payment agent server is further configured to store the payment password for a predetermined period of time (See at least [0014] & [0048], noting storing “passenger account data 316,” including user passwords, which, as per [0047], is “updated at any suitable intervals” i.e., the data is stored for a predetermined period of time, before it is updated with new data.).

As per claim 9, Magazinik / Buckman / Novak discloses the limitations of claim 1. Magazinik further discloses wherein:

	• the automatic payment information comprises a payment password generated by the first terminal (See [0018], [0048] & [0056], noting that when the passenger opens the app, authentication information, including a password, is received by the server from the first terminal.).

As per claim 10, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitations, Magazinik discloses that passengers create ride requests and payment requests using a mobile device 104 in communication with a server as stated above, but does not appear to explicitly disclose, however Buckman does:



	• wherein the transportation fare is set to the actual fare when the actual fare is equal to or lower than the pre-estimated fare, and the transportation fare is set to the pre-estimated fare when the actual fare is higher than the pre-estimated fare (See [0031], noting that if the toll amount is greater than the amount requested during preauthorization, additional funds are required, and thus, when the pre-estimated amount is equal to the actual fare, no additional funds are required.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “mobile device 104” and “server” of Magazinik for the “server 106” and “transportation service provider” of Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Buckman / Novak would predictably and advantageously “determine 

As per claim 11, Magazinik / Buckman / Novak discloses the limitations of claim 10. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:

	• the payment agent server is further configured to generate an additional fare notification indicating that the actual fare is determined to be higher than the pre-estimated fare and payment for a difference between the actual fare and the pre-estimated fare needs to be processed, and to transmit the additional fare notification to the second terminal when the actual fare is determined to be higher than the pre-estimated fare (See [0032] & [0038], noting that a default fare is adjusted to be a higher actual fare. And as per [0040] & [0052], the device interface 110 of the central server transmits the adjusted, higher fare of the user interface of a service provider device.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak would predictably and advantageously provide a system and method “so that the parties can choose to order the service and provide the service, respectively, at the adjusted price,” as evidenced by Novak ([0052]).

As per claim 12, Magazinik / Buckman / Novak discloses the limitations of claim 10. Regarding the following limitation, 

wherein the request for provisional approval comprises a payment password generated by the first terminal, Magazinik in view of Buckman discloses wherein the first settlement request comprises a request for provisional approval of a pre- estimated fare, sent by the first terminal device of the passenger as stated above, but does not explicitly discloses wherein service requests such as these include a password generated by the first terminal; however, Novak teaches this in [0029], noting that users operating the application for requesting a service log in to the service via the application using a log in and password, and each user requesting a service includes “requester data 111,” which includes the password. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak would predictably and advantageously enable the user to “interact with system 100 and request services,” as evidenced by Novak ([0054]).

As per claim 17, Magazinik / Buckman / Novak discloses the limitations of claim 1. Magazinik further discloses:

• wherein the transportation call request comprises information about a departure location and a destination location (See [0015], noting a ride request which includes “a pick-up location” and “destination location.”).

As per claim 18, Magazinik / Buckman / Novak discloses the limitations of claim 17. Magazinik further discloses:



As per claim 20, Magazinik / Buckman / Novak discloses the limitations of claim 17. Magazinik further discloses:

• wherein the transportation call request further comprises option information indicating a user selection of an additional option (See [0014] – [0015], noting that a passenger can specify passenger information such as “whether the request is for immediate pick-up or for a specified time in the future. In various embodiments, the user may specify pick-up by a vehicle that has particular merchandise available for use by the user, such as a specified type of battery charger, bottle of water or other food or beverage, umbrella, or other suitable merchandise. The user may also specify criteria for the driver, such as a minimum performance rating, such that drivers having performance ratings below the minimum performance rating will not be considered during selection of the driver.”).

As per claim 25, Magazinik discloses a method of transportation call service performed by a first terminal ([0014] – [0015], noting passenger mobile device 104) in wireless communication with a transportation call server ([0041], [0044], [0049], [0055] – [0056]] server 302), a second terminal ([0010], [0012], [0018] – [0019], driver mobile device 108), and a payment agent server ([0021] – [0026] & [0041], multiple servers perform functions of the method of Magazinik), the method comprising:



Regarding the following limitations, Magazinik discloses “transmitting… a first settlement request for a first settlement of a payment of a transportation fare to the payment agent server” in at least [0014], noting that before a ride, the user may specify a method of payment to be used for the ride as per [0014], and as per [0024], [0048], & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride, which is interpreted as a settlement request, is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 302.). To the extent to which does not explicitly disclose, however Buckman does:

	• wherein the first settlement request comprises a request for prepayment of a pre- estimated fare (See at least [0027] – [0030] & Figs. 5A, noting that a user can perform “prepaying for the route,” which involves a request for pre-authorization of an estimated fare for the journey.) or a request for provisional approval of the pre-estimated fare.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Buckman in the invention of Magazinik / Novak / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Novak would predictably and advantageously “facilitate route planning… so that the user can pay for access to transportation services,” as evidenced by Buckman ([0018]).

Examiner’s note: Buckman additionally teaches the optional limitation:

	• wherein the first settlement request comprises… a request for provisional approval of a pre- estimated fare (See at least [0029], noting that a “server 106 generates and sends to each transportation service provider 104 preauthorization requests using the user's PAN or a token that maps to the PAN and the amount of the selected fare. In step 518, each transportation service provider 104 receives the preauthorization request.” In other words, the first settlement request, received by each transportation service provider, is a preauthorization request for an amount of a fare i.e., a request for provisional approval of a pre- estimated fare.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “mobile device 104” of Magazinik for the “server 106” of Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Buckman to the invention of Magazinik would predictably and advantageously “determine whether or not to allow the user of device 102 to access a given service,” as evidenced by Buckman ([0020]).

Magazinik, modified by Buckman, further discloses:

• receiving a vehicle assignment message from the transportation call server, wherein the vehicle assignment message indicating a vehicle has been assigned is generated by and transmitted from the transportation call server in response to the transportation call request (See [0017] & [0057], noting that “Once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request.”), 



 • wherein transmitting the call request to the transportation call server is performed after transmitting the first settlement request to the payment agent server (See [0056], noting that when the passenger opens the app to request a ride, “passenger account data 316,” is received by the server containing payment information for the ride (i.e., a settlement request). Subsequently, “the passenger may then request a ride” i.e., payment information representing a settlement request is received before the call request.).

• and further comprising the second terminal receiving a call request information from the transportation call server, generating an acceptance message indicating that the transportation call request is accepted, and transmitting the acceptance message to the transportation call server, wherein the call request information is generated by the transportation call server based on the transportation call request (See [0055] - [0057], noting driver mobile device 108, and that “once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the passenger.);


	
	• wherein the payment agent server further generates a second settlement request including the actual fare information and transmits the second settlement request to a card issuer server for settlement of the payment of the transportation fare (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account).” As per Fig. 1 & [0020], system 100, which includes transaction component 160, is implemented as a server. Thus, the server sends the settlement request to the credit card issuer for financial processing. Examiner’s note: This settlement request, generated by the server, is in addition to the first settlement request generated by the “first terminal” above, and is therefore interpreted as a “second settlement request.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman would predictably and advantageously “dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service,” as evidenced by Novak ([0019]).

Magazinik further discloses:

• wherein the payment agent server stores an automatic payment information to allow the payment of transportation fare to be automatically processed in an automatic payment process (See [0048] & [0059], noting that stored passenger account data Examiner’s note: The limitation “to allow the payment of the transportation fare to be automatically processed in an automatic payment process” is given little to no patentable weight, as the claimed method is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.)), 

• wherein the first settlement request further comprises a user identification information, the payment agent server comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request (See [0014], noting that before the ride, the user may specify a method of payment to be used for the ride, and as per [0024], [0048], & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride (i.e., settlement request), is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 302.).

Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:

	• wherein the second settlement request comprises the actual fare information (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account).” The dynamically adjusted price is interpreted as actual fare information.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

As per claim 27, Magazinik / Buckman / Novak discloses the limitations of claim 25. Magazinik further discloses:

• wherein the first settlement request comprises a payment password generated by the first terminal (See [0018], [0048] & [0056], noting that when the passenger opens the app, authentication information, including a password, is received by the server.).


As per claim 29, Magazinik / Buckman / Novak discloses the limitations of claim 25. Regarding the following limitations, Magazinik discloses that passengers create ride requests and payment requests using a mobile device 104 in communication with a server as stated above, but does not appear to explicitly disclose, however Buckman does:

	• wherein the first settlement request comprises the request for provisional approval of a pre- estimated fare (See at least [0029], noting that a “server 106 generates and sends to each transportation service provider 104 preauthorization requests using the user's PAN or a token that maps to the PAN and the amount of the selected fare. In step 518, each transportation service provider 104 receives the preauthorization request.” In other words, the first settlement request, received by each transportation service provider, is a preauthorization request for an amount of a fare i.e., a request for provisional approval of a pre- estimated fare.).



As per claim 30, Magazinik / Buckman / Novak discloses the limitations of claim 25. Regarding the following limitation, Magazinik discloses a pre-estimated fare in at least [0039], [0050] noting an “estimated fare” before a driver accepts a ride request, but does not explicitly disclose, however Buckman does:

	• the first settlement request comprises the request for prepayment of a pre- estimated fare  (See at least [0027] – [0030] & Figs. 5A, noting that a user can perform “prepaying for the route,” which involves a request for pre-authorization of an estimated fare for the journey.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Buckman in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Buckman / Novak would predictably and advantageously “facilitate route planning… so that the user can pay for access to transportation services,” as evidenced by Buckman ([0018]).

claims 31 – 32, Magazinik / Buckman / Novak discloses the limitations of claims 29 – 30. Regarding the following limitation, Magazinik discloses:

	• determining the pre-estimated fare (See at least [0039], [0050] noting a determined “estimated fare” before a driver accepts a ride request).

As per claim 38, Magazinik / Buckman / Novak discloses the limitations of claim 25. Magazinik further discloses:

• wherein the transportation call request comprises information about a departure location and a destination location (See [0015], noting a ride request which includes “a pick-up location” and “destination location.”).

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Robeen (US 20150287067 A1).

As per claim 13, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitation, Magazinik does not explicitly disclose, however Buckman does:

	• wherein the first settlement request comprises the request for prepayment of a pre- estimated fare  (See at least [0027] – [0030] & Figs. 5A, noting that a user can perform “prepaying for the route,” which involves a request for pre-authorization of an estimated fare for the journey.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Buckman in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of 

Regarding the following limitations, Magazinik does not explicitly disclose, however Robeen does:

	• the second settlement request comprises a request for validating the prepayment when the actual fare is equal to or higher than the pre-estimated fare, and the second settlement request comprises a request for canceling an exceeding amount of the pre-estimated fare when the actual fare is lower than the pre-estimated fare (See at least [0061], noting an “authorization request 520” to validate a “transaction amount.” After the actual amount owed, after a discount adjustment, is determined to be less than the originally authorized amount, a request process is re-initiated as a request to cancel the exceeding amount, and issue a refund to the user. As per at least [0034] – [0035], the second settlement request (i.e., authorization request), is performed by communicating with a card issuer.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Robeen in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Robeen to the invention of Magazinik / Buckman / Novak would predictably and advantageously “determine whether cardholder's 122 account 132 is in good standing and whether the purchase is covered by cardholder's 122 available credit line,” as evidenced by Robeen ([0035]).

claim 14, Magazinik / Buckman / Novak / Robeen discloses the limitations of claim 13. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:

	• the payment agent server is further configured to generate an additional fare notification indicating that the actual fare is higher than the pre-estimated fare and payment for a difference between the actual fare and the pre-estimated fare needs to be processed, and to transmit the additional fare notification to the second terminal when the actual fare is determined to be higher than the pre-estimated fare (See [0032] & [0038], noting that a default fare is adjusted to be a higher actual fare. And as per [0040] & [0052], the device interface 110 of the central server transmits the adjusted, higher fare of the user interface of a service provider device.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak / Robeen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak / Robeen would predictably and advantageously provide a system and method “so that the parties can choose to order the service and provide the service, respectively, at the adjusted price,” as evidenced by Novak ([0052]).

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Salemme et al. (US 20090099971 A1).

As per claim 15, Magazinik / Buckman / Novak discloses the limitations of claim 10. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salemme to the invention of Magazinik / Buckman / Novak would predictably and advantageously “take into consideration that supplier services in different geographical areas may be governed by different rules (e.g. taxi zones are different in New York City are different than those in Naples, Fla.),” as evidenced by Salemme ([0062]).

As per claim 16, Magazinik / Buckman / Novak discloses the limitations of claim 10. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined based on a travel distance between a departure location and a destination location (See [0018], [0070] – [0071], & [0073], noting that “the mileage based pricing process may determine retail cost of the requested trip based on an estimated or determined mileage for delivering the consumer to the requested destination.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the .

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Yoo et al. (US 20170193404 A1).

As per claim 19, Magazinik / Buckman / Novak discloses the limitations of claim 17. Regarding the following limitation, Magazinik does not appear to explicitly disclose, however Yoo does:
	
	• wherein the transportation call request further comprises message information to be sent to a driver of the vehicle (See [0023], noting that “when the rider issues a ride request, the system provides a notification to a selected driver… If the driver elects to accept the notification, the driver and the rider are connected. A connection notification is provided to the driver. In some embodiments, the driver receives information regarding the rider (e.g., an image, a specific location for pickup, an anonymized contact number, etc.).”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Yoo in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Lawrence et al. (US 20100205078 A1).

As per claim 21, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Lawrence does:

	• the card issuer server is configured to transmit a settlement completion message indicating completion of the payment of the transportation fare to the first terminal (See [0074], noting “Once the transaction has settled, the issuer 28 can alert the consumer to the successful bill payment… The issuer 28 may bill the user for the transaction, such as by sending a portable consumer device statement with the amount associated with the bill payment at a later time.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Lawrence in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Lawrence to the invention of Magazinik / Buckman / Novak predictably and advantageously “allows for a fast and efficient method of coordinating bill payments and accounts receivable data,” as evidenced by Lawrence ([0062]).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Sahgal et al. (US 20160321623 A1).

As per claim 22, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Sahgal does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Sahgal in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman, in further view of Littrell (US 20100161393 A1).

As per claim 23, Magazinik / Buckman discloses the limitations of claim 1. Magazinik further discloses:

	• a fare determination module generating an actual fare (See at least [0053], noting a generated “total fare.” Also see [0028] – [0030], noting a software module which runs on passenger and driver mobile devices.).

Regarding the following limitations, Magazinik does not appear to explicitly disclose sending the generated actual fare to the server, however Littrell does:
	
	• transmitting the actual fare to the payment agent server (See at least Fig. 1, [0023], noting the network communication pathway between delivery point 104 and server 102. Also see [0036] & [0041], noting that “energy delivery point 104 determines 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Littrell in the invention of Magazinik / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, Magazinik / Buckman / Novak / Littrell discloses the limitations of claim 23. Regarding the following limitation, 

	• a meter unit generating the actual fare, Magazinik discloses, in at least [0053] and a stated above, “a fare determination module generating an actual fare,” but does not appear to explicitly disclose a meter unit. However, Littrell teaches a metering unit in at least [0032] & [0036].

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “metering unit” of Littrell for the “fare determination module” of Magazinik / Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 


	
	• a communication unit receiving the actual fare from the meter unit and transmitting the actual fare to the payment agent server (See at least Fig. 2 & [0029], noting the network communication pathway between meter unit 232, “network communication module 220,” and server 102 via the Internet. Also see [0036] & [0041], noting that “energy delivery point 104 determines a transaction amount based on the amount of energy delivered and transmits the transaction amount to server system 102. … The transaction amount is determined based on an energy cost that is based on an actual amount of energy delivered to electric vehicle 110 at energy delivery point 104, and a parking cost. The parking cost may be based on an amount of time electric vehicle 110 is parked in the parking space and/or on a type of parking space occupied by electric vehicle 110.” Thus, a total computer fare is transmitted to a server using “network communication module 220,” which is interpreted as a communication unit.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Littrell in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 33 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in view of Salemme et al. (US 20090099971 A1).

As per claims 33 & 35, Magazinik / Buckman / Novak discloses the limitations of claims 31 & 32. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salemme to the invention of Magazinik / Buckman / Novak would predictably and advantageously “take into consideration that supplier services in different geographical areas may be governed by different rules (e.g. taxi zones are different in New York City are different than those in Naples, Fla.),” as evidenced by Salemme ([0062]).

As per claims 34 & 36, Magazinik / Buckman / Novak discloses the limitations of claims 31 & 32. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined based on a travel distance between a departure location and a destination location (See [0018], [0070] – [0071], & [0073], noting that “the mileage based pricing process may determine retail cost of the requested trip based on an estimated or determined mileage for delivering the consumer to the requested destination.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Lawrence et al. (US 20100205078 A1).

As per claim 37, Magazinik / Buckman / Novak discloses the limitations of claim 27. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Lawrence does:

	• receiving a payment completion message indicating completion of payment of the transportation fare from a card issuer server (See [0074], noting “Once the transaction has settled, the issuer 28 can alert the consumer to the successful bill payment… The issuer 28 may bill the user for the transaction, such as by sending a portable consumer device statement with the amount associated with the bill payment at a later time.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Lawrence in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Lawrence to the invention of Magazinik / Buckman / Novak predictably and advantageously “allows for a fast and efficient method of coordinating bill payments and accounts receivable data,” as evidenced by Lawrence ([0062]).

Claims 53 – 54 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak / Robeen, in further view of Salemme et al. (US 20090099971 A1).

As per claim 53, Magazinik / Buckman / Novak / Robeen discloses the limitations of claim 13. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined according to an area of the transportation (See [0071], noting a zone based pricing process for a trip which, as per [0062], uses “predetermined taxi fare zone. For instance, a region may have fixed taxi fare zones (e.g., fixed cost for travel from zone 1 to zone 3).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak / Robeen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salemme to the invention of Magazinik / Buckman / Novak / Robeen would predictably and advantageously “take into consideration that supplier services in different geographical areas may be governed by different rules (e.g. taxi zones are different in New York City are different than those in Naples, Fla.),” as evidenced by Salemme ([0062]).

As per claim 54, Magazinik / Buckman / Novak / Robeen discloses the limitations of claim 13. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined based on a travel distance between a departure location and a destination location (See [0018], [0070] – [0071], & 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak / Robeen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salemme to the invention of Magazinik / Buckman / Novak / Robeen would predictably and advantageously “take into consideration that supplier services in different geographical areas may be governed by different rules (e.g. taxi zones are different in New York City are different than those in Naples, Fla.),” as evidenced by Salemme ([0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghafoor et al. (US 20110153453 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




       
/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 11, 2021